In an action for a judicial separation, in which judgment had been rendered in favor of the plaintiff wife directing the husband to make certain payments of alimony, the wife appeals from an order of the Supreme Court, Kings County, dated June 7, 1963, which referred to a Special Referee “to hear and report or, if the parties so stipulate, to hear and determine ” her motion to punish the husband for contempt of court in failing to comply with the alimony provisions of the judgment. Appeal dismissed, without costs. An order referring a matter to a Referee for hearing and report is not appealable [Ayers v. Ayers, 16 A D 2d 926; Brinkman v. Brinkman, 13 A D 2d 1024). Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.